                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

UNITED STATES OF AMERICA )
                         )
V.                       )                    CASE NO. 4:18CR00011-01
                         )
MARCUS JAY DAVIS         )

        DEFENDANT’S MOTION FOR PARTICULAR POTENTIAL EVIDENCE

        Comes Now, Defendant, Marcus Jay Davis, by counsel, and moves the Court to enter an

order directing the United States to disclose to the Defense the following:

       1. Any statements made by Stevie Wallace to any law enforcement officers, including but

not limited to City of Danville Police Officers, regarding any of the allegations in the Indictment

and/or any Rule 404(b) acts as noticed by the United States.

       2. Any attempts by law enforcement, including but not limited to City of Danville Police

Officers, to obtain statements from Stevie Wallace regarding any of the allegations in the

Indictment and/or any Rule 404(b) acts as noticed by the United States.

                                                               Respectfully submitted,
                                                               Marcus Jay Davis

                                                               By: s/Anthony F. Anderson
                                                                  Counsel for Defendant

                                                               By: s/Beverly M. Davis
                                                                   Counsel for Defendant

Anthony F. Anderson, VSB #21345                      Beverly M. Davis, VSB # 33784
Melissa W. Friedman, VSB #27277                      Davis, Davis & Davis, Attorneys
Anderson & Friedman                                  519 Second Street
P. O. Box 1525                                       Radford, Virginia 24141
Roanoke, Virginia 24007                              (540) 639-9095
(540) 982-1525                                       540-639-9095 (fax)
(540) 982-1539 (fax)                                 bevdavis@davisattys.com
afa@afalaw.com
                                 CERTIFICATE OF SERVICE

           I hereby certify that this 25th day of September, 2019, I emailed the foregoing to the
following Attorneys for the United States and it was filed electronically with the Court.

Heather L. Carlton, Esquire, AUSA
Ronald Mitchell Huber, Esquire, AUSA
United States Attorney’s Office
Charlottesville
255 West Main Street, Room 130
Charlottesville, Virginia 22901
434-293-4283
heather.carlton@usdoj.gov
ron.huber@usdoj.gov


                                                    s/Anthony F. Anderson
                                                    Anthony F. Anderson
                                                    Anderson & Friedman
                                                    1102 Second Street, S. W.
                                                    P. O. Box 1525
                                                    Roanoke, Virginia 24007
                                                    (540) 982-1525
                                                    (540) 982-1539 (fax)
                                                    afa@afalaw.com
